 1   MEGAN K. DORSEY, ESQ.
     Nevada Bar No. 6959
 2   EILEEN C. LUTTRELL, ESQ.
     Nevada Bar No. 4680
 3   KOELLER NEBEKER CARLSON
       & HALUCK, LLP
 4   400 S. 4“’ Street, Suite 600
     Las Vegas, NV 89101
 5   Phone: (702) 853-5500
     Fax: (702) 853-5599
 6   megan.dorsev@knchlaw.eom
     Attorneys for Plaintiff
 7   AMERICAN STRATEGIC INSURANCE CORP.

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10 AMERICAN STRATEGIC INSURANCE                        ) CASENO.:2:18-cv-01590-APG-PAL
   CORP.,                                              )
11                                                     )
                             Plaintiff,                ) JOINT STATUS REPORT
12                                                     )
   vs.                                                 )
13                                                     )
   EUSEBIO V. AGONIAS; PAMATMAT D.                     )
14 AGONIAS; ATLAS GROUP, LC; DOES 1-                   )
   10, inclusive and ROE CORPORATIONS 1 -              )
15 10, inclusive.                                      )
                                                       )
16                                  Defendants.

17          COME       NOW,      Plaintiff,   AMERICAN          STRATEGIC      INSURANCE         CORP.
18 (hereinafter “Plaintiff’), by and through its attorneys of record, KOELLER, NEBEKER,
19 CARLSON & HALUCK, LLP, and Defendants, EUSEBIO V. AGONIAS and PAMATMAT
20   D. AGONIAS (hereinafter “Defendants”), by and through their attorneys of record,
21   SANTORO WHITMIRE, and hereby submit this Joint Status Report as directed by the Court
22   at the recent hearing on December 27, 2018. The parties are in active negotiations to resolve
23   this matter and the parties anticipate that a formal resolution will be reached shortly.
24          The parties propose submitting another status report within twenty-one (21) days. It is
25 foreseeable that a Stipulation for Dismissal may be submitted in the interim. The parties’
26 proposal set forth herein is intended to relieve the Court of the necessity of further burdens of
27 this matter.

28


                                                  Page 1 of 3
                                                                                                545941 1
 1            Status of Action: Plaintiffs’ Complaint seeks a judicial determination regarding its
 2   rights and duties under the policy of insurance issued to Defendants and pertains to a lawsuit

 3   filed against Defendants in the Eighth Judicial District of Nevada, Clark County (Case No. A-

 4   18-771932-C). Plaintiff filed its Complaint for Declaratory Relief on August 23, 2018, based

 5   upon complete diversity of the parties. (ECF No. 1 and ECF No. 11 at paragraphs 2, 4, 5-8,

 6 and 10.) Defendants filed their Motion to Dismiss or, in the Alternative, Stay this Declaratory
 7   Judgment Action (ECF No. 20) on November 13, 2018.

 8            As noted herein, the parties are actively discussing a stay/dismissal of the declaratory
 9 relief action being put into place pending resolution of the lawsuit. Case No. A-18-771932-C,
10 and their discussions have not yet concluded. The pending Motion to Dismiss or, in the
11   Alternative, Stay this Declaratory Judgment Action (ECF No. 20) would be withdrawn as

12 moot.

13           Action Required by the Court: There is currently pending one motion before the
14 Court, Defendants’ Motion to Dismiss or, in the Alternative, Stay this Declaratory Judgment
15 Action (ECF No. 20) [hereinafter “Motion”]. This Motion will require adjudication by the
16 Court. Plaintiffs’ Response to the Motion was filed on November 27, 2018 (ECF No. 24).
17 Defendants’ Reply in Support of their Motion was filed on December 4, 2018 (ECF No. 25).
18           Pending Motions: There is currently pending one motion. The pending motion is
19 Defendants’ Motion to Dismiss or, in the Alternative, Stay this Declaratory Judgment Action
20   (ECF No. 20). A Hearing date has not been scheduled.

21 DATED this 10* day of January, 2019.                  DATED this 10* day of January, 2019.
22   KOELLER NEBEKER CARLSON                             SANTORO WHITMIRE
       & HALUCK, LLP
23

24   By:                                                 By:     /s/ James E. Whitmire
           MEGAN K. DORSEY, ESQ.                               JAMES E. WHITMIRE, ESQ.
25         Nevada Bar No. 6959                                 Nevada Bar No. 6533
           EILEEN C. LUTTRELL, ESQ.                            10100 W. Charleston Blvd., Suite 250
26         Nevada Bar No. 4680                                 Las Vegas, NV 89135
           400 S. 4* Street, Suite 600                         Attorneys for Defendants,
27         Las Vegas, NV 89101                                 EUSEBIO V. AGONIAS and
           Attorneys for Plaintiff, AMERICAN                   PAMATMAT D. AGONIAS
28         STRATEGIC INSURANCE CORP.



                                                 Page 2 of 3
                                                                                             545941 1
 1                                              ORDER

 2          Consistent with the foregoing, the parties are instructed to file a supplemental Joint

 3   Status Report in twenty-one (21) days with such deadline being January 31, 2019. Should the

 4 matter be resolved in the meantime, the parties are to file an appropriate Stipulation and Order.

 5          IT IS HEREBY SO ORDERED.

 6
 7
                                                  U.S. DISTRICT
                                                  UNITED        COURT
                                                           STATES     JUDGE JUDGE
                                                                  MAGISTRATE
 8
     Submitted by.                                Dated: January 16, 2019
 9
10 KOELLER, NEBEKER CARLSON
     & HALUCK, LLP
11
12

13 By:
         MEGAN K. DORSEY, ESQ.
14       Nevada Bar No. 6959
         EILEEN C. LUTTRELL, ESQ.
15       Nevada Bar No. 4680
         400 S. 4* Street, Suite 600
16       Las Vegas, NV 89101
17       Attorneys for Plaintiff,
         AMERICAN STRATEGIC INSURANCE CORP.
18
19
20
21
22
23
24

25
26
27
28


                                                Page 3 of 3
                                                                                            545941 1
